UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-09148 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1801 Bayberry Court, Richmond, Virginia 23226-8100 (Address of principal executive offices) (Zip Code) (804) 289-9600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated FilerxAccelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April 24, 2010, 47,897,545 shares of $1 par value common stock were outstanding. 1 Part I - Financial Information Item 1.Financial Statements THE BRINK’S COMPANY and subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, (In millions) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Prepaid expenses and other Deferred income taxes Total current assets Property and equipment, net Goodwill Deferred income taxes Other Total assets $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings $ Current maturities of long-term debt Accounts payable Accrued liabilities Total current liabilities Long-term debt Accrued pension costs Retirement benefits other than pensions Deferred income taxes Other Total liabilities Commitments and contingent liabilities (notes 4, 5 and 11) Equity: The Brink’s Company (“Brink’s”) shareholders’ equity: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Brink’s shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ See accompanying notes to consolidated financial statements. 2 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Income (Loss) (Unaudited) Three Months Ended March 31, (In millions, except per share amounts) Revenues $ Costs and expenses: Cost of revenues Selling, general and administrative expenses Total costs and expenses Other operating income (expense) ) Operating profit Interest expense ) ) Interest and other income Income from continuing operations before tax Provision for income taxes Income (loss) from continuing operations ) Income (loss) from discontinued operations ) Net income (loss) ) Less net income (loss) attributable to noncontrolling interests ) ) Net income (loss) attributable to Brink’s ) Amounts attributable to Brink’s: Income (loss) from continuing operations ) Income (loss) from discontinued operations ) Net income (loss) attributable to Brink’s $ ) Earnings (loss) per share attributable to Brink’s common shareholders: Basic: Continuing operations $ ) Discontinued operations ) Net income (loss) ) Diluted: Continuing operations $ ) Discontinued operations ) Net income (loss) ) Weighted-average shares Basic Diluted Cash dividends paid per common share $ See accompanying notes to consolidated financial statements. 3 THE BRINK’S COMPANY and subsidiaries Consolidated Statement of Shareholders’ Equity Three months ended March 31, 2010 (Unaudited) Attributable to Brink’s Capital Accumulated Attributable in Excess Other to Common of Par Retained Comprehensive Noncontrolling (In millions) Shares Stock Value Earnings Loss Interests Total Balance as of December 31, 2009 $ ) Net income (loss) - - - ) - ) Other comprehensive income (loss) - ) ) Dividends: Brink’s common shareholders ($0.10 per share) - - - ) - - ) Noncontrolling interests - ) ) Share-based compensation: Stock options and awards: Compensation expense - Consideration received from exercise of stock options - Other share-based benefit programs - - ) - - Balance as of March 31, 2010 $ ) See accompanying notes to consolidated financial statements. 4 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In millions) Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss from discontinued operations, net of tax ) Depreciation and amortization Stock compensation expense Deferred income taxes ) Retirement benefit funding (more) less than expense: Pension ) ) Other than pension Gains: Sales of property and other assets ) ) Acquisitions of controlling interest of equity-method investments - ) Other operating Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) Accounts payable, income taxes payable and accrued liabilities ) ) Prepaid and other current assets ) ) Other ) Discontinued operations - ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions ) ) Sales of marketable securities Other ) Net cash used by investing activities ) ) Cash flows from financing activities: Borrowings and repayments: Short-term debt Long-term revolving credit facilities Other long-term debt: Borrowings - Repayments ) ) Cash proceeds from sale-leaseback transactions - Repurchase shares of common stock of Brink’s - ) Dividends to: Shareholders of Brink’s ) ) Noncontrolling interests in subsidiaries ) ) Proceeds from exercise of stock options Other ) - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Cash and cash equivalents: Increase (decrease) ) ) Balance at beginning of period Balance at end of period $ See accompanying notes to consolidated financial statements. 5 THE BRINK’S COMPANY and subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The Brink’s Company (along with its subsidiaries, “Brink’s” or “we”) has two geographic reportable segments: ·International ·North America Our unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and applicable quarterly reporting regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, the unaudited consolidated financial statements do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for interim periods are not necessarily indicative of the results that may be expected for the full year.For further information, refer to our Annual Report on Form 10-K for the year ended December 31, 2009. We have made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements. Actual results could differ materially from these estimates.The most significant estimates are related to goodwill and other long-lived assets, pension and other retirement benefit obligations, legal contingencies, foreign currency translation and deferred tax assets. Foreign Currency Translation Our consolidated financial statements are reported in U.S. dollars.Our foreign subsidiaries maintain their records primarily in the currency of the country in which they operate. Our accounting policy for foreign currency translation is different depending on whether the economy in which our foreign subsidiary operates has been designated as highly inflationary or not. Economies with a three-year cumulative inflation rate of more than 100% are considered as highly inflationary. Assets and liabilities of foreign subsidiaries in non-highly inflationary economies are translated into U.S. dollars using rates of exchange at the balance sheet date. Translation adjustments are recorded in other comprehensive income (loss). Revenues and expenses are translated at rates of exchange in effect during the year. Transaction gains and losses are recorded in net income. Foreign subsidiaries that operate in highly inflationary countries must use the reporting currency as the functional currency. Local-currency monetary assets and liabilities are remeasured into the reporting currency each balance sheet date, with remeasurement adjustments and other transaction gains and losses recognized in earnings. Non-monetary assets and liabilities do not fluctuate with changes in local currency exchange rates to the reporting currency. Venezuela We have operating subsidiaries in Venezuela.There are two currency exchange rateswhich may be used to convert Venezuelan bolivar fuertes into other currencies: an official rate and a parallel market rate.The use of the official rate to convert cash held in bolivar fuertes into other currencies requires the approval of the Venezuelan government’s currency control organization.The parallel market rate may be used to obtain U.S. dollars without the approval of the currency control organization. In December 2009, we repatriated $13 million of dividends generated by our Venezuelan operations that had been unpaid over the last several years using the parallel market exchange rate. We began translating our financial statements for our Venezuelan operations using the parallel rate, effective December 21, 2009, the date of our decision to pay past dividends at the parallel rate.We expect to continue to pay future dividends using the parallel rate. This is consistent with the guidance issued by the International Practices Task Force of the Center for Audit Quality and U.S. GAAP.This guidance provides that, in the absence of unusual circumstances, the rate used for dividend remittances should be used to translate foreign financial statements. 6 Venezuela has had significant inflation in the last several years and, in December 2009, the three-year cumulative inflation rate exceeded 100%.As a result, beginning January 1, 2010, we have designated Venezuela’s economy as highly inflationary, and we consolidated our Venezuelan results using our accounting policy for subsidiaries operating in highly inflationary economies. In determining whether Venezuela is a highly inflationary economy, we previously used the consumer price index ("CPI") which is based on the inflation rates for the metropolitan area of Caracas, Venezuela. Beginning January 1, 2008, a national consumer price index ("NCPI") was developed for the entire country of Venezuela. However, because inflation data is not available to compute a cumulative three-year inflation rate for Venezuela using only NCPI, we use a blended NCPI and CPI rate to determine whether the three-year cumulative inflation rate has exceeded 100%. At December 31, 2009, the blended three-year cumulative inflation rate was approximately 100.5%. Recently Adopted Accounting Standards We adopted the accounting principles established by Accounting Standards Update (“ASU”) 2009-16, Transfers and Servicing: Accounting for Transfers of Financial Assets, effective January 1, 2010.This ASU removes the concept of a qualifying special-purpose entity (QSPE)from SFAS 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities,and removes the exception from applying FASB Interpretation 46R, Consolidation of Variable Interest Entities. This statement also clarifies the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting.The adoption of this new guidance did not have a material effect on our financial statements. We adopted the accounting principles established by ASU 2009-17, Consolidations: Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, effective January 1, 2010. This ASU requires an ongoing reassessment and replaces the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity (“VIE”) with a primarily qualitative analysis. The qualitative analysis is based on identifying the party that has both the power to direct the activities that most significantly impact the VIE’s economic performance (the “power criterion”) and the obligation to absorb losses from or the right to receive benefits of the VIE that could potentially be significant to the VIE (the “losses/benefit criterion”). The party that meets both these criteria is deemed to have a controlling financial interest. The party with the controlling financial interest is considered to be the primary beneficiary and as a result is required to consolidate the VIE.The adoption of this new guidance did not have a material effect on our financial statements. In January2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 both expands and clarifies the disclosure requirements related to fair value measurements. Entities are required to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 of the fair value valuation hierarchy and describe the reasons for the transfers. Additionally, entities are required to disclose information about purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. The new guidance also clarifies existing fair-value measurement disclosure guidance about the level of disaggregation, inputs, and valuation techniques.We adopted the new disclosures effective January1, 2010, except for the Level 3 rollforward disclosures. The Level 3 rollforward disclosures will be effective for us January1, 2011.The adoption of the ASU did not have a material impact on our disclosures as we did not have any significant transfers in and out of Level 1 and Level 2 of the fair value valuation hierarchy in the first quarter of 2010. We adopted the accounting principles established by ASU 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements, effective January 1, 2010.Under this amended guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. Standards Not Yet Adopted In October 2009, the FASB issued ASU 2009-13, Multiple-Deliverable Revenue Arrangements, which will be effective for us on January 1, 2011. ASU 2009-13 establishes a selling price hierarchy for determining the selling price of a deliverable in a multiple-deliverable arrangement. In addition, the revised guidance requires additional disclosures about the methods and assumptions used to evaluate multiple-deliverable arrangements and to identify the significant deliverables within those arrangements. We are currently evaluating the potential impact of the amended guidance on our financial statements. In October 2009, the FASB issued ASU 2009-14, Certain Revenue Arrangements that Include Software Elements, which will be effective for us on January 1, 2011.ASU 2009-14 amends ASC Topic 985 to exclude from its scope tangible products that contain both software and non-software components that function together to deliver a product’s essential functionality.We are currently evaluating the potential impact of the amended guidance on our financial statements. 7 Note 2 – Segment information We identify our operating segments based on how resources are allocated and operating decisions are made.Management evaluates performance and allocates resources based on segment operating profit or loss, which excludes non-segment income (expense).We have four geographic operating segments, and under the aggregation criteria set forth in FASB ASC Topic 280, Segment Reporting, we have two reportable segments: International and North America. The primary services of the reportable segments include: · Cash-in-transit (“CIT”) armored car transportation · Automated teller machine (“ATM”) replenishment and servicing · Global Services–arranging secure long-distance transportation of valuables · Cash Logistics – supply chain management of cash; from point-of-sale through transport, vaulting and bank deposit · Payment Services – consumers pay utility and other bills at payment locations · Guarding services, including airport security Brink’s operates in more than 50 countries. Three Months Ended March 31, (In millions) Revenues: International $ North America Revenues $ Operating profit: International $ North America Segment operating profit Non-segment ) ) Operating profit $ 8 Note 3 – Shares used to calculate earnings (loss)per share Shares used to calculate earnings (loss) per share were as follows: Three Months Ended March 31, (In millions) Weighted-average shares: Basic(a) Effect of dilutive stock options and awards - Diluted Antidilutive stock options and awards excluded from denominator (a) We have deferred compensation plans for directors and certain of our employees.Amounts owed to participants are denominated in common stock units.Each unit represents one share of common stock.The number of shares used to calculate basic earnings per share includes the weighted-average units credited to employees and directors under the deferred compensation plans.Accordingly, included in basic shares are weighted-average units of 0.9 million in the three months ended March 31, 2010, and 0.8 million in the three months ended March 31, 2009. Note 4 – Retirement benefits Pension plans We have various defined-benefit pension plans covering eligible current and former employees.Benefits under most plans are based on salary and years of service. The components of net periodic pension cost (credit) for our pension plans were as follows: (In millions) U.S. Plans Non-U.S. Plans Total Three months ended March 31, Service cost $
